Citation Nr: 1755975	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  08-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right upper extremity. 

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy left upper extremity.

3.  Entitlement to a rating in excess of 60 percent for coronary heart disease.

4.  Entitlement to a rating in excess of 60 percent for diabetic nephropathy.

5.  Entitlement to a compensable rating for hypertension.

6.  Entitlement to a compensable rating for peripheral vascular disease.

7.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, type II, with erectile dysfunction.

8.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, left lower extremity.

9.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

10.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Although the Veteran initially requested to be scheduled for a Travel Board hearing, he withdrew the request for a hearing in a September 2011 statement.  See 38 C.F.R. § 20.704(e) (2017).

Historically, the Veteran was granted service connection for peripheral neuropathy of the bilateral upper and lower extremities with a noncompensable rating for each condition, which was combined with the rating for diabetes, effective in July 2001.  The Veteran applied for an increased rating for both conditions in March 2006.  In a June 2006 rating decision, the RO granted a 10 percent rating for each of the lower extremities, but denied the Veteran's claim for a compensable rating for the upper extremities.  The Veteran submitted a notice of disagreement (NOD) as to the upper extremities only.  After further development, in a June 2011 Decision Review Officer (DRO) decision, the RO granted a 10 percent rating for each of the upper extremities for the entire period on appeal.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran had not expressed satisfaction with the rating, the increased rating claim continued on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2011, the Board denied the claims on appeal.  The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 memorandum decision, the Court vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with the decision.

This case was again previously before the Board in June 2014, at which time it was remanded for additional development.  That development having been completed, this case is once again before the Board.

The Board also notes that, while on remand, the Veteran submitted an additional appeal for the issues of entitlement to increased evaluations for coronary heart disease; diabetic nephropathy; hypertension; peripheral vascular disease; diabetes mellitus type II, with erectile dysfunction; peripheral neuropathy of the bilateral lower extremities; and entitlement to a TDIU, which were denied in a September 2013 rating decision.  The Veteran submitted a NOD in June 2014, was provided with a statement of the case (SOC) in February 2016, and perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in March 2016.  These claims have since been certified to the Board and, as such, have been added as captions on the title page.

The issues of entitlement to increased evaluations for coronary heart disease; diabetic nephropathy; hypertension; peripheral vascular disease; diabetes mellitus type II, with erectile dysfunction; peripheral neuropathy of the bilateral lower extremities; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative medical evidence of record shows that the Veteran's peripheral neuropathy of the bilateral upper extremities has primarily affected his radial, median, and ulnar nerves and manifested as an overall mild severity for all 3 throughout the period of appeals.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the right upper extremity are met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8614 (2017).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the left upper extremity are met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8614 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection with separate evaluations has been established for peripheral neuropathy of the bilateral upper extremities effective March 28, 2006.  They have been rated as 10 percent for each extremity throughout the period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  A 10 percent evaluation is warranted for incomplete paralysis of the median nerve that is mild.  Id.  A 20 percent evaluation is warranted for incomplete paralysis of the median nerve of a minor extremity that is moderate.  Id.  A 30 percent evaluation is warranted for incomplete paralysis of the median nerve of a major extremity that is moderate.  Id.  A 40 percent evaluation is warranted for incomplete paralysis of the median nerve of a minor extremity that is severe.  Id.  A 50 percent evaluation is warranted for incomplete paralysis of the median nerve of a major extremity that is severe.  Id.  A 60 percent evaluation is warranted for complete paralysis of the median nerve of a minor extremity that results in the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  A 70 percent evaluation is warranted for complete paralysis of the median nerve of a major extremity that results in the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  

The Board also notes, however, that different evaluations are available for ratings of the radial nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8614.  A 20 percent evaluation is warranted for incomplete paralysis of the radial nerve that is mild.  Id.  A 20 percent evaluation is also warranted for incomplete paralysis of the radial nerve of a minor extremity that is moderate.  Id.  A 30 percent evaluation is warranted for incomplete paralysis of the radial nerve of a major extremity that is moderate.  Id.  A 40 percent evaluation is warranted for incomplete paralysis of the radial nerve of a minor extremity that is severe.  Id.  A 50 percent evaluation is warranted for incomplete paralysis of the radial nerve of a major extremity that is severe.  Id.  A 60 percent evaluation is warranted for complete paralysis of the radial nerve of a minor extremity that results in drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the tricepsoccurs only as the greatest rarity.  Id.  A 70 percent evaluation is warranted for complete paralysis of the radial nerve of a major extremity that results in drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the tricepsoccurs only as the greatest rarity.  Id.  

The Board further notes that that different evaluations are available for ratings of the ulnar nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8616.  A 10 percent evaluation is warranted for incomplete paralysis of the ulnar nerve that is mild.  Id.  A 20 percent evaluation is warranted for incomplete paralysis of the ulnar nerve of a minor extremity that is moderate or severe.  Id.  A 30 percent evaluation is warranted for incomplete paralysis of the ulnar nerve of a major extremity that is moderate.  Id.  A 40 percent evaluation is warranted for incomplete paralysis of the ulnar nerve of a major extremity that is severe.  Id.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve of a minor extremity that results in the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.  A 60 percent evaluation is warranted for complete paralysis of the ulnar nerve of a major extremity that results in the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

Analysis

The Veteran contends that his peripheral neuropathy of the bilateral upper extremities is worse than reflected by his current evaluations of 10 percent for each extremity.  In this regard, the Veteran has complained of great pain with difficulty performing tasks which require gripping, pulling, pushing, and carrying.  The Veteran has specifically reported that it was extremely difficult for him to perform construction duties at his usual job due to his peripheral neuropathy in that he could not use his hands to grip, so he constantly dropped materials and equipment.  See May 2009 letter, June 2009 VA examination report.  He has remarked that his doctor advised him not to climb ladders, scaffolds or use electrical saws because of his peripheral neuropathy and the effects of his medication.  See April 2008 letter.  The Veteran has also stated that during the last month he was able to work he cut his arm on a saw and did not realize it until another worker saw blood on his jacket.  See July 2012 letter.

A review of the Veteran's service treatment records was absent for any discussion of symptoms of neuropathy or any diagnoses thereof.

A review of the Veteran's post-service outpatient treatment records reveals that he has been treated for polyneuropathies associated with his diabetes mellitus, type II since September 2002 and throughout the period of appeals.  In this regard, initial records dealing with the Veteran's treatment of this condition have not discussed its severity, nor provided the results of any electro diagnostic testing.

The Veteran was provided with a VA examination in May 2006.  It was noted that there was no complaint of peripheral neuropathy of the upper extremities and there was no diagnosis of peripheral neuropathy of the upper extremities rendered.  There was no evidence in the examination report that showed decreased pinprick sensation in the hands.

Private treatment records in January 2008 revealed that the Veteran was seen for neuropathy in the upper extremities that was worsening.  The Veteran reported having no feeling in his finger tips and the strength in the hands is not like it was before.  These records show an ongoing diagnosis of diabetes with polyneuropathy.  Records show treatment with medication for the neuropathy.

The Veteran was provided with an additional VA examination in June 2009.  The examination showed that there was decreased sensation to microfilament testing in a global distribution over both fore arms and hands via electro diagnostic testing of both upper extremities.  The examination also showed bilateral mild diffuse sensorimotor peripheral neuropathy consistent with diabetic neuropathy.  The examiner diagnosed mild diabetic peripheral neuropathy both upper extremities.

A January 2011 private treatment record noted the Veteran was on a low-sugar diet and was tolerating his medications well without side effects as treatment for his diabetes mellitus.  Neurological evaluation showed filament sensation with neuropathy absent.

The Veteran was provided with an additional VA examination in April 2011.  The examination showed that the Veteran continued to have decreased sensation to microfilament testing of both upper and both lower extremities compatible with diabetic neuropathy.  The examiner diagnosed stable, mild diabetic neuropathy both upper extremities.

A VA Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire (DBQ) dated August 16, 2013 shows the Veteran reported constant pain in the bilateral upper and lower extremities described as severe.  The examiner noted incomplete paralysis of the radial nerve, median nerve, and ulnar nerve of both upper extremities, described as mild in severity.  The examiner stated that the Veteran would be able to perform sedentary work.  The Veteran would be limited in performing more arduous work, including sitting for prolonged periods of time, going up or down stairs or ladders on a continuous basis, or standing for more than 30 minutes.

The Veteran submitted the results of a private vocational assessment in November 2013.  The assessor determined that the Veteran's neuropathies in all four extremities resulted in unemployability in any setting.  Although it was noted that the Veteran's lower extremities caused more severe effects, the assessor noted that his upper extremities also result in pain, numbness, and abnormal sensation.  There did not appear to be an assessment that the Veteran's neuropathies in his upper extremities was so severe that they would result in any severe functional impairment or unemployability in and of themselves.

The Veteran was provided with an additional VA examination in October 2015.  The examiner reviewed the claims file, to include his lay statements regarding the functional effects of his disability.  The examiner opined that the incomplete paralysis (peripheral neuropathy) of the hands is characterized as mild as based on the electro diagnostic testing done in 2009 that documents "bilateral mild diffuse sensimotor peripheral neuropathy consistent with diabetic mellitus neuropathy."  The examiner further opined that, taking in consideration the Veteran's medical evidence and lay statements from 2009 to present, there are not specific diagnostic results available to determine if the peripheral neuropathy in both hands has progressed to a moderate level as no subsequent electro diagnostic studies have been done and the Veteran declines electro diagnostic studies at this time due to the discomfort from the testing in 2009.  The examiner further noted that the Veteran's condition affected his radial nerves, median nerves, and ulnar nerves.  However, he did not appear to discriminate as to which nerves the mild overall severity applied.  As such, the Board will presume, in granting the Veteran the benefit of the doubt, that the examiner characterized all 3 nerve types as of an overall mild severity throughout the period of appeals via the provided retrospective opinion.  However, no functional limitations caused by diabetic neuropathy were identified that would interfere with the Veteran's ability to perform sedentary employment.

The Veteran's claim was submitted to the Director of Compensation Services (Director) for a determination of entitlement to an extraschedular rating based upon the functional effects of the Veteran's peripheral neuropathy of the bilateral upper extremities.  In an April 2017 decision, the Director determined that extraschedular evaluations were not warranted.  In support, the Director provided that the medical evidence of record shows the Veteran experiences numbness in the bilateral upper extremities, which would impact his prior employment as a carpenter.  However, the record does not demonstrate that the Veteran is precluded from performing sedentary employment due to service-connected disability, as was noted on VA examination.  The symptoms of the Veteran's bilateral upper diabetic peripheral neuropathy, specifically numbness in the bilateral upper extremities, have been taken into account and are considered in the application of the relevant criteria in the rating schedule.  In this regard, it is noted that VA examiners have described the symptoms of this condition as mild in severity, and the record does not show the Veteran has required hospitalization for this condition.

The Veteran additionally submitted the results of an addendum to the November 2013 Vocational Assessment in October 2017.  Although this evidence was not accompanied by a waiver of AOJ review, as would normally be required for claims with a Substantive Appeal filed before February 2, 2013, (in the present case February 2008), in accordance with Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)), the evidence in question primarily reiterates the same information with regard to the issue of peripheral neuropathy of the bilateral upper extremities, and the Board finds that no prejudice would befall the Veteran in considering such in the first instance.  Again, the October 2017 addendum merely reiterated that the Veteran's neuropathies in all four extremities resulted in unemployability in any setting.  Although it was noted that the Veteran's lower extremities caused more severe effects, the assessor noted that his upper extremities also result in pain, numbness, and abnormal sensation.  There did not appear to be an assessment that the Veteran's neuropathies in his upper extremities was so severe that they would result in any severe functional impairment or unemployability in and of themselves.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper extremities more nearly approximates an evaluation of 20 percent for each extremity for the entire period of appeal.  The evidence of record shows that the Veteran's neuropathies were to an overall mild severity throughout the period of appeal.  Additionally, it is noted that the Veteran's neuropathies involved 3 distinct nerve groups (radial, median, and ulnar) and that, per the results of the 2015 VA examination retrospective opinion, the severity for all three groups was wholly sensory and mild at most.  

In accordance with the criteria of the Rating Schedule and guidance provided via 38 C.F.R. § 4.7, the Board finds that, where, as in this case, the Veteran's disability can be rated under different Rating Codes, the one most favorable to the Veteran should be assigned.  In this case, the manifestations of the Veteran's peripheral neuropathies are so similar and intertwined that rating these disabilities with separate evaluations for each nerve group involved would result in unauthorized pyramiding.  As such, each extremity should only be rated by one Rating Code for each accordingly.  Therefore, in applying the most favorable Rating Code for each extremity, the Board finds that such results in a 20 percent evaluation for each extremity under Rating Code 8615 for the radial nerve, which is the higher evaluation available for a mild presentation in the associated nerve groups, as the median nerve and ulnar nerve Rating Codes would only result in 10 percent evaluations for each extremity, despite the same symptoms and mild presentation.

However, the Board finds that the Veteran's peripheral neuropathies do not warrant evaluations higher than 20 percent throughout the period on appeal.  In order to warrant such, the Veteran's symptom severity would have to be of a moderate or higher level.  

The evidence of record, however, has not shown such a moderate presentation via both objective observation and testing via electro diagnostic examination, as well as consideration of the Veteran's subjective complaints, despite his contentions to the contrary.  Thus, the Veteran's peripheral neuropathies would not warrant higher than 20 percent evaluations for each extremity at any time during the period on appeal.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than a 20 percent for each extremity are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the peripheral neuropathy of the bilateral upper extremities at any time during the period pertinent to this appeal.  38 U.S.C. § 5110 (2012).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate, as such has been previously raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2017); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including pain, loss of sensation, and abnormal sensation, all of which is at a mild level, is adequately contemplated by the rating criteria under Diagnostic Code 8615.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  Despite such, the Board nonetheless forwarded the Veteran's case to the Director of Compensation Service, who also concurred with the aforementioned findings.  Although the Board is not bound by the findings of the Director, it is noted that such findings were consistent with the evidence of record as applied to the Rating Schedule and, as such, the Board concurs with such findings.

In short, the evidence does not support the proposition that the Veteran's peripheral neuropathy of the bilateral upper extremities presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, any additional consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional relevant disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating of 20 percent, but no higher, for peripheral neuropathy, right upper extremity, is granted subject to the laws that govern the payment of monetary benefits. 

Entitlement to a rating of 20 percent, but no higher, for peripheral neuropathy, left upper extremity, is granted subject to the laws that govern the payment of monetary benefits.


REMAND

In regard to the issues of entitlement to increased evaluations for coronary heart disease; diabetic nephropathy; hypertension; peripheral vascular disease; diabetes mellitus type II, with erectile dysfunction; peripheral neuropathy of the bilateral lower extremities; and entitlement to a TDIU, the Board finds that new evidence (July 2016 VA examinations for all of the aforementioned conditions), that has not been waived, was submitted after the submission of the last SOC in February 2016 without consideration in any subsequent rating decision or Supplemental Statement of the Case (SSOC).

The Board notes that evidence normally does not need to be accompanied by a waiver of AOJ review if a Substantive Appeal is filed after February 2, 2013, in accordance with Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  Here, the Veteran's Substantive appeal for the aforementioned issues was submitted in March 2016, well after the effective date and, therefore, would not normally require such a waiver of AOJ review.

However, it is also noted that, currently, VA has not interpreted this amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  Here, the Veteran did not submit the evidence in question (i.e. the July 2016 VA examinations).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  There is no indication in the claims file that the Veteran objected, either explicitly or constructively, to this evidence being first reviewed by the AOJ.

Accordingly, this claim must be remanded to the RO for initial review and consideration of the July 2016 VA examinations in the first instance.  After consideration of the new evidence has been afforded as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

Additionally, as the resolution of the aforementioned rating claims could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should then review and consider the July 2016 VA examination reports in the first instance and conduct any further development that may be necessary.

2. Thereafter, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran should be furnished with a SSOC and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


